JUDGMENT
Aquilino, Judge:
This case having been tried de novo-, and the court having rendered decision herein, 18 CIT 821, Slip Op. 94-138 (Sept. 1, 1994), directing the parties to consider submission of a proposed form of final judgment, which they have done. Now, therefore, in conformity with said decision and the parties’ proposed form of judgment, it is
Ordered that entries numbered 0440527-6 and 0440535-9 be, and they hereby are, severed and dismissed from this case; and it is further hereby
Ordered, adjudged and decreed that the goods designated on the commercial invoices herein as Model No. 5540-54FX-04 and Model No. 5540-54FX-05B are correctly classifiable under subheading 8501.10.60 of the Harmonized Tariff Schedule of the United States as electric motors of an output of 18.65 Watts or more but not exceeding 37.5 Watts; and it is further hereby
Ordered, adjudged and decreed that the United States Customs Service reliquidate under subheading 8501.10.60 of the Harmonized Tariff Schedule of the United States the subject merchandise covered by the *851entries listed on the schedule below and refund all excess duties paid thereon, together with interest as provided by law, the summons having been filed herein on July 15, 1991.
Schedule
[[Image here]]